355 U.S. 368
78 S. Ct. 363
2 L. Ed. 2d 352
Jeremiah REEVES, Jr., petitioner,v.STATE OF ALABAMA.
No. 66.
Supreme Court of the United States
January 13, 1958

Messrs. Peter A. Hall and Orzell Billingsley, Jr., for petitioner.
Messrs. William F. Thetford and Robert B. Stewart (Messrs. John Patterson, Atty. Gen. of Alabama and Bernard F. Sykes, Asst. Atty. Gen., on the brief), for respondent.
On writ of certiorari to the Supreme Court of Alabama.
PER CURIAM.


1
The writ of certiorari is dismissed as improvidently granted.


2
Mr. Justice DOUGLAS dissents.